NOTE:   This order is nonprecedential.

  Winiteb ~tate5 ([ourt of ~penI5
       for tbe jfehernI ([irruit

                   G. DAVID JANG, M.D.,
                     Plaintiff-Appellant,

                              v.
       BOSTON SCIENTIFIC CORPORATION,
        AND SCIMED LIFE SYSTEMS, INC.,
                    Defendants-Appellees.


                         2011·1633


   Appeal from the United States District Court for the
Central District of California in case no. 05·CV·0426,
Judge Virginia A. Phillips.


                       ON MOTION


                         ORDER

    Boston Scientific Corporation and Scimed Life Sys-
tems, Inc. move without opposition for an extension of
time, until January 26, 2012, to file its response brief, and
for an extension of time, until February 13, 2012, for G.
David Jang, M.D. to file his reply brief.
JANG v. BOSTON SCIENTIFIC                                    2

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                    FOR THE COURT


      DEC 12 2011                    lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Douglas E. Lumish, Esq.
    Matthew M. Wolf, Esq.
s21                                      U. couJlk~p£ALS fOR
                                           THE FEDERAL CIRCUIT

                                             D£C 12, lOU
                                               JANHORSALY
                                                  ClERK